Citation Nr: 0947343	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected chronic lumbar strain.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran served on active military duty from January 1978 
to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO granted 
an increased disability evaluation from 10 percent to 20 
percent, effective from March 2001, for the service-connected 
chronic lumbar strain.  In that decision, the RO also denied 
the issue of entitlement to a TDIU.

Subsequently, during the current appeal, the Veteran's claims 
folder was transferred from the RO in Jackson, Mississippi to 
the RO in New Orleans, Louisiana due to the Veteran's change 
of residence in September 2003.

In July 2005, the Board found that the Veteran did not timely 
and adequately appeal a June 2001 rating decision which 
denied a disability evaluation in excess of 20 percent for 
service-connected chronic lumbar strain and denied the 
Veteran's TDIU claim.  The Veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the Veteran's 
representative filed a joint motion for remand, requesting 
that the Court vacate the Board's July 2005 decision and 
remand the case for further development.  In September 2006, 
the Court granted the motion and vacated the July 2005 Board 
decision.

In a March 2007 decision, the Board found that the appeal of 
the June 2001 rating decision which denied a disability 
evaluation in excess of 20 percent for service-connected 
chronic lumbar strain was timely and adequately received.  
The Board ultimately remanded the increased rating claim to 
afford the Veteran a VA examination of the spine, and also 
remanded the TDIU claim for further development.  In April 
2007, the Board received the Veteran's complete records from 
the Social Security Administration (SSA).

An April 2008 rating decision denied service connection for 
arthritis and degenerative disc disease of the lumbar spine 
and the Veteran has not appealed that determination.

In October 2008, the Board again denied the increased rating 
claim for service connected chronic lumbar strain and 
entitlement to a TDIU.  However, pursuant to a Joint Motion 
for Remand presented by both parties in this case, the Court, 
in a July 2009 Order, vacated the Board's October 2008 
decision and remanded the issues to the Board for 
readjudication consistent with the motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran is seeking an increased rating for his service-
connected chronic lumbar strain, and entitlement to a TDIU.  
Pursuant to the July 2009 Joint Motion, the Board finds that 
additional development is necessary.

The Joint Motion indicated that the Board, in October 2008, 
failed to address whether the medical evidence is sufficient 
to indicate that a separate rating is warranted for any 
neurological impairment.  It was noted that the medical 
evidence shows that the Veteran may have some neurological 
deficits.  Review of the record shows that on May 2006 VA 
examination, the Veteran reported numbness in his right lower 
extremity.  The examiner diagnosed the Veteran with 
lumbosacral spine strain with chronic pain with flareups, 
with sciatica.  The examiner stated that the Veteran did not 
have neurological defects in the lower extremities but that 
he had a positive Lasegue's sign, bilaterally.  

On May 2007 VA examination, the Veteran reported low back 
pain and numbness.  He reported tingling in his right leg 
into his buttock and calf.  On examination, there was a 
decrease in left ankle vibration, and sensory loss in the 
medial and lateral right thigh, and lateral calf.  The 
examiner noted a partial nerve root L5 change.  

A VA examination is necessary to determine whether the 
Veteran has any neurological impairment as a result of his 
service-connected chronic lumbar strain.  

As the adjudication of the increased rating claim may have an 
impact on the Veteran's claim for TDIU, consideration of that 
issue is deferred pending completion of the above 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that any 
outstanding treatment records from the VA 
Medical Center in Alexandria, Louisiana, 
are obtained and associated with the 
claims folder.

2.  The Veteran should be afforded VA 
examination to determine the current 
nature and extent of his service-
connected lumbar strain.  The claims 
folder and a copy of this Remand should 
be reviewed by the examiner prior to the 
examination.  All necessary tests and 
studies should be performed.  The 
examiner is requested to:

Describe applicable ranges of motion in 
terms of degrees of the lumbar spine, and 
comment on whether there is functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.

The examiner should also confirm whether 
the Veteran has experienced any 
incapacitating episodes due to lumbar 
strain over the past year, and indicate 
the number and duration of those episodes 
(if any).  (An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician). 

If the Veteran has any neurological 
deficit attributed to lumbar strain (as 
opposed to nonservice-connected arthritis 
or degenerative disc disease of the 
lumbar spine), the examiner should 
specify the nerve(s) affected by the 
lumbar strain, together with the degree 
of paralysis caused by the service-
connected disability.  

Finally, the examiner should describe the 
number and level of flare-ups caused by 
the service-connected lumbar strain.

3.  Thereafter, readjudicate the 
increased rating claim for service-
connected chronic lumbar strain and 
entitlement to a TDIU.  If the benefits 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



